Citation Nr: 0937366	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-07 706	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss of the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  (Jurisdiction of the Veteran's claim was later 
transferred to the Albuquerque, New Mexico RO.)  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Throughout the applicable period, the Veteran has had hearing 
loss in the right ear with a Numeric Designation of I and 
hearing loss in the left ear with a Numeric Designation of V, 
at worst.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 3.383, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran essentially contends that the current evaluation 
assigned for his left ear hearing loss does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran's service-connected hearing of the right ear is 
currently rated as noncompensably disabling under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  In evaluating service-
connected hearing loss, disability evaluations are derived 
from a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

There are specific regulatory provisions addressing 
evaluation of service-connected hearing loss in one ear.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  Compensation is payable 
for the combinations of service-connected and nonservice-
connected hearing loss as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of a veteran's own willful misconduct.  
Specifically, service-connected hearing impairment in one ear 
compensable to a degree of 10 percent or more and nonservice-
connected hearing impairment in one ear may be jointly 
evaluated if the nonservice-connected ear meets the 
provisions of 38 C.F.R. § 3.385.  Id. 

In opening, the Board notes that the claims file includes 
several private audiologic examination reports, which contain 
only charted audiometry results.  The Board is precluded from 
interpreting these reports in order to obtain puretone 
thresholds.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
More importantly, they do not contain the clinical findings 
necessary to evaluate the Veteran's disability under the 
Schedule for Rating Disabilities.  More specifically they do 
not contain controlled speech discrimination (Maryland CNC) 
test.  As such they are inadequate for rating purposes.

The Board also notes the presence of speech audiograms dated 
in September 1994 and December 1999, which were not 
apparently obtained using the Maryland CNC controlled speech 
discrimination test.  See 38 C.F.R. § 4.85(a).  Accordingly, 
the Board finds these audiometrics to be inapplicable in this 
case.  In any event, there is sufficient evidence to decide 
the claim as the Veteran has been provided several VA 
audiologic examinations. 

On VA audiological testing in January 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
85
85
95
75
LEFT
15
55
65
65
50

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 70 percent in the left ear.

On VA audiological testing in May 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
40
75
70
50
LEFT
15
55
65
65
50

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 72 percent in the left ear.

On VA audiological testing in September 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
85
85
95
78
LEFT
40
55
60
65
55

Speech audiometry failed to reveal any speech recognition 
ability in either ear as the examiner noted that the results 
were too unreliable to score due to numerous repeated words, 
omissions and mumbled responses. 

On VA audiological testing in December 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
85
85
95
75
LEFT
15
55
65
65
50

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 72 percent in the left ear.

Based on this evidence, the Veteran is not entitled to a 
compensable evaluation for hearing loss of the left ear.  His 
service-connected left ear hearing loss, standing alone, is 
not subject to a 10 percent evaluation, which is necessary 
for application of the regulations providing for joint 
evaluation of hearing loss of a nonservice-connected ear with 
a service-connected ear.  38 C.F.R. § 3.383.  With respect to 
results of the audiological evaluations listed above, the 
numeric designation for the Veteran's left ear hearing loss 
is V at worst.  38 C.F.R. § 4.85, Table VI.  The Board notes 
that speech recognition metrics could not be obtained during 
the September 2006 examination; however, when applying 38 
C.F.R. § 4.85, Table VIa in this case, the left ear is 
assigned only a numeric designation of III.  Accordingly, 
when the highest possible numerical designations, are applied 
to 38 C.F.R. § 4.85 Table VII a noncompensable evaluation 
results.  Otherwise, with respect to the left ear, none of 
the puretone thresholds is 55 decibels or more at each of the 
four specified frequencies or 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz; therefore 
consideration under the highest numerical designation under 
either Table VI or Table VIa is not appropriate.  
Accordingly, the claim must be denied.

Lastly, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has further clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe a veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the 
Veteran's hearing loss of the left ear are addressed by 
criteria found in the rating schedule.  Therefore, the first 
prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.  In sum, the 
evidence of record is against referring the case for 
extraschedular consideration.


ORDER

An initial compensable evaluation for hearing loss of the 
left ear is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


